
	

113 S1266 IS: Refinancing Education Funding to Invest (REFI) for the Future Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1266
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Brown (for himself,
			 Ms. Heitkamp, Mr. Durbin, Mrs.
			 Murray, and Mrs. Gillibrand)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the establishment of a mechanism to allow
		  borrowers of private education loans to refinance their loans, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Refinancing Education Funding to
			 Invest (REFI) for the Future Act of 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)there is
			 approximately $1,100,000,000,000 of outstanding student loan debt in the United
			 States, including more than $150,000,000,000 in private education loans;
				(2)as of 2008, 81
			 percent of individuals graduating with an undergraduate degree with more than
			 $40,000 in student loans had a private education loan;
				(3)the limited
			 number of lenders in the private education loan marketplace reduce the ability
			 of borrowers with private education loans to restructure, refinance, or
			 negotiate repayment terms for their current loans, leading to excessive debt
			 burdens and potential default; and
				(4)excessive student
			 indebtedness reduces economic activity, threatens homeownership, hurts small
			 business growth, and limits opportunities for economic expansion in rural
			 communities.
				(b)PurposeThe
			 purpose of this Act is to spur economic growth, by establishing a mechanism to
			 allow borrowers of private education loans to refinance their loans in
			 order—
				(1)to facilitate
			 greater competition in the private education lending and refinancing
			 markets;
				(2)to address
			 inefficiencies in the private education lending and refinancing markets;
				(3)to encourage
			 innovation in the private education refinancing markets; and
				(4)to promote the
			 participation of private capital in the private education refinancing
			 markets.
				3.DefinitionsIn this Act—
			(1)the term
			 private education loan has the same meaning as in section 140(a)
			 of the Truth in Lending Act (15 U.S.C. 1650(a)); and
			(2)the term
			 Secretary means the Secretary of the Treasury, other than in the
			 context of the Secretary of Education.
			4.Temporary
			 authority to create a credit facility to increase market efficiency in the
			 student loan market
			(a)Authority
				(1)In
			 general
					(A)Credit
			 facilities authorizationUpon a determination by the Secretary
			 that borrowers are unable to secure adequate credit accommodations with
			 existing private education loans, the Secretary, notwithstanding any provision
			 of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091), is
			 authorized to establish lending, purchase, and other credit facilities
			 to—
						(i)accommodate
			 reasonable refinancing opportunities or other loan adjustments that—
							(I)improve the
			 sustainability of payments for the borrower; and
							(II)reduce the
			 likelihood of delinquency and default on private education loans;
							(ii)benefit
			 borrowers that are most likely to have private student debt service obligations
			 that represent a disproportionate share of their income; and
						(iii)ensure that
			 borrowers pay lower interest rates that are commensurate with credit risk, so
			 that they may pursue more economically productive activities, such as home
			 purchases and small business formation.
						(B)Consultation
						(i)In
			 generalAny determination under subparagraph (A) shall be made
			 jointly with the Secretary of Education and the Director of the Bureau of
			 Consumer Financial Protection.
						(ii)Compliance
			 systemPrior to establishing a facility under this subsection,
			 the Secretary, or any administrator designated by the Secretary to establish a
			 program to carry out the authority provided in this subsection, shall establish
			 a compliance system in consultation with the Bureau of Consumer Financial
			 Protection.
						(2)No net cost to
			 GovernmentMechanisms established under this subsection shall not
			 result in any net cost to the Federal Government, as determined jointly by the
			 Secretary, the Secretary of Education, and the Director of the Office of
			 Management and Budget.
				(b)Federal
			 Register noticePrior to exercising any authority provided under
			 subsection (a), the Secretary shall publish a notice in the Federal Register to
			 seek comment from interested parties on its proposed exercise of such
			 authority, including—
				(1)the terms and
			 conditions governing the lending, purchases, or other credit facilities
			 authorized by subsection (a);
				(2)an outline of
			 methodology and factors considered in the purchase or restructuring of private
			 education loans;
				(3)private education
			 loan modification options that may be available for existing loans;
				(4)how they will
			 ensure that borrowers whose education debt service obligations represent a
			 disproportionate share of their income will be provided relief; and
				(5)how the use of
			 the methodology and factors, as proposed in the notice, will be used to ensure
			 that any exercise of authority by the Secretary will result in no net cost to
			 the Federal Government.
				(c)Initial
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Secretary shall submit to the appropriate committees of Congress a
			 report that includes—
				(1)a plan of the
			 Secretary to implement credit mechanisms under the authority of this
			 Act;
				(2)a description of
			 macroeconomic benefits of increased efficiency and refinance activity in the
			 student loan market; and
				(3)a description of
			 the benefits through the use of such authority to private education loan
			 borrowers, including how any incidental net gain from the credit mechanism
			 would be used to benefit student borrowers.
				(d)Annual
			 reportsBeginning 1 year after the date of the first use of the
			 authority provided under this section, the Secretary shall provide an annual
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives
			 describing the utilization, impact, and financial performance of any program
			 established under the authority of this section.
			(e)Public
			 awarenessNot later than 60 days after the date of publication of
			 a notice in the Federal Register pursuant to subsection (b), the Secretary, in
			 consultation with the Secretary of Education and the Director of the Bureau of
			 Consumer Financial Protection, shall begin a national awareness campaign to
			 alert all private education loan borrowers who may benefit from any program or
			 facilities established under this section. Such campaign shall include outreach
			 to targeted populations of borrowers that are most likely to have private
			 education loan debt service obligations that represent a disproportionate share
			 of their income.
			(f)Expiration of
			 authorityThree years after the date on which a credit facility
			 is established under this Act, and not later than 5 years after the date of
			 enactment of this Act, any new lending, purchase, or other activity initiated
			 through the facilities established by the Secretary under subsection (a) shall
			 cease.
			5.Sense of
			 CongressIt is the sense of
			 Congress that the Federal financial institutions, such as the Federal Financing
			 Bank and the Federal Reserve banks, and federally chartered private entities,
			 such as the Federal home loan banks, should consider, in consultation with the
			 Secretary and the Secretary of Education, using available authorities in a
			 timely manner, if needed, to assist in ensuring that borrowers of private
			 education loans can secure credit accommodations to refinance existing loans,
			 in a manner that results in no increased costs to taxpayers.
		
